                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 02, 2019
                          UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

THERESA B. GERKE                         §
                                         §
             Plaintiff.                  §
                                         §
                                         §
VS.                                      §    CIVIL ACTION NO. 3:19–CV–00005
                                         §
DEUTSCHE BANK NATIONAL                   §
TRUST COMPANY, AS TRUSTEE                §
FOR NOVASTAR MORTGAGE                    §
FUNDING TRUST, SERIES 2007-1             §
                                         §
             Defendant.                  §


                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      Pending before the Court are Plaintiff’s Objections to Magistrate Judge’s Report

and Recommendations on Defendant’s Motion to Dismiss (“Objections”). Dkt. 22. On

June 24, 2019, Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint and Brief

in Support (Dkt. 11) was referred to Magistrate Judge Andrew M. Edison pursuant to 28

U.S.C. § 636(b)(1)(B). See Dkt. 20. On July 8, 2019, Judge Edison filed a Memorandum

and Recommendation (Dkt. 21) recommending that Defendant’s Motion to Dismiss

Plaintiff’s Amended Complaint and Brief in Support (Dkt. 1) be GRANTED.

      On July 22, 2019, Plaintiff filed her Objections. In accordance with 28 U.S.C. §

636(b)(1)(C), this Court is required to “make a de novo determination of those portions

of the [magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the Court may
“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

       The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s

Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

       (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 21) is
              APPROVED AND ADOPTED in its entirety as the holding of the Court;

       (2)    Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint and Brief
              in Support (Dkt. 11) is GRANTED; and

       (3)    Defendant Deutsche Bank National Trust Company, as Trustee for
              NovaStar Mortgage Funding Trust, Series 2007-1 NovaStar Home Equity
              Loan Asset-Backed certificates, Series 2007-1 is DISMISSED from the
              case with prejudice.


       It is so ORDERED.

       SIGNED at Galveston, Texas, this 2nd day of August, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




                                             2
